COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Mauricio Nqavarette-Torres v. The State of Texas
Appellate case number:      01-21-00322-CR
Trial court case number:    1540067
Trial court:                178th District Court of Harris County
        Appellant, Mauricio Nqavarette-Torres, timely filed a notice of appeal from the trial
court’s June 15, 2021 Judgment of Conviction by Jury. Appellant’s brief was initially due
to be filed by November 17, 2021. See TEX. R. APP. P. 38.6(a). However, no brief was
filed, and on December 6, 2021, appellant was notified that unless he filed a brief or motion
to extend time to file a brief within ten days, the Court would be required to abate the
appeal and order the trial court to conduct a hearing to determine whether appellant wishes
to prosecute his appeal, and if so, whether his court-appointed counsel had abandoned the
appeal. On December 16, 2021, appellant’s court-appointed counsel filed a motion for
extension of time to file appellant’s brief, requesting a thirty-day extension of the deadline
for filing appellant’s brief. Appellant’s request for an extension was granted, making his
brief due on or before January 18, 2022.
       No brief was filed by the extended deadline. On January 26, 2022, appellant was
again notified that if no brief was filed within ten days, the Court would abate the appeal
and order the trial court to conduct a hearing to determine whether appellant wishes to
prosecute his appeal, and if so, whether his court-appointed counsel had abandoned the
appeal. On February 4, 2022, appellant’s court-appointed counsel filed a second motion
for extension of time, requesting that the deadline for filing appellant’s brief be extended
by an additional sixty days. Appellant’s second request for an extension was granted,
making his brief due on or before March 18, 2022.
      In the Court’s order granting appellant’s second request for an extension, appellant
was notified that the failure to file a brief by the extended deadline would result in the
appeal being abated, and that the Court would direct the trial court to hold a hearing to
make findings regarding the reason for the failure to timely file a brief, to determine if
counsel has abandoned the appeal, and if so, whether new counsel should be appointed to
represent appellant in his appeal. See TEX. R. APP. P. 38.8(b)(2). Appellant has not filed
a brief.
       Accordingly, we abate the appeal and remand for the trial court to immediately
conduct a hearing at which a representative of the Harris County District Attorney’s Office
and appellant’s appointed counsel, Kyle R. Sampson, shall be present. TEX. R. APP. P.
38.8(b)(2). Appellant shall also be present for the hearing in person or, if he is incarcerated,
at the trial court’s discretion, he may participate in the hearing by closed-circuit video
teleconferencing.1
       The trial court is directed to:
    (1)     determine whether appellant wishes to prosecute the appeal;
    (2)     if appellant wishes to prosecute the appeal, determine whether good cause exists
            to relieve Kyle R. Sampson of his duties as appellant’s counsel;
    (3)     if good cause exists, enter a written order relieving Kyle R. Sampson of his
            duties as appellant’s counsel, including in the order the basis for and finding of
            good cause, and appoint substitute appellate counsel at no expense to appellant;
    (4)     if good cause does not exist, set a date when appellant’s brief is due, regardless
            of whether this Court has yet reinstated the appeal and no later than 30 days
            from the date of the hearing;
    (5)     make any other findings and recommendations the trial court deems
            appropriate; and
    (6)     enter written findings of fact, conclusions of law, and recommendations as to
            these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P.
38.8(b).
       The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 30 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date



1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On his request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the State’s attorney.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris____
                    Acting individually  Acting for the Court

Date: __June 2, 2022_____